Let me congratulate the Secretary-General, the staff of the United Nations and, indeed, all Member States, on the occasion of the seventieth anniversary of this all-important international Organization.
“Study history, study history”, Winston Churchill, the famous British Prime Minister once said, for “in history lies all the secrets of statecraft”. And so we study history. In millions of schools throughout the world, there are untold numbers of students studying history and learning about the events of our past. And in the pages of the books they use to study, history is compressed and reduced to its barest essentials. The immensity of a whole era is whittled down and conveyed in mere paragraphs, with significant events carefully packaged into simple sentences. Nevertheless, within those pages are indeed the secrets of statecraft. From those pages, we come to understand what our world once was and the process by which it evolved to become what the world is today. Reading them, we learn from the mistakes that were made.
The world, into which the United Nations was born 70 years ago, seems like such a faraway reality. In 1945, the names that filled newspapers were those of Auschwitz, Buchenwald, Hiroshima, Nagasaki, Dresden and even that of the Red Army. In 1945, Ecuador declared war on Germany and Japan. Syria
also declared war on Germany and Japan. The Soviet Union was victorious in the Battle of Konigsberg, as well as the Vienna Offensive. Spain broke off diplomatic relations with Japan. And the historically neutral country of Switzerland closed its borders with Germany. Those are just a few of the events that took place before the watershed San Francisco Conference in April of that year, when 50 nations convened to declare their commitment to peace.
My country, Ghana, was not among those nations. It would take another 22 years for the then Gold Coast colony to gain its independence and become Ghana. In fact, a great many of the countries represented here in this Hall — particularly those from the so-called developing world — did not exist as sovereign nations. Nevertheless, here we are today, very much a part of this Organization, aptly called the United Nations, and very much a part of this world. That is why I wish to state, quite emphatically, at the start of my address, that it is time for there to be greater inclusivity at the United Nations. Truth be told, it is long past time. The world that was in 1945 does not exist now in 2015. Therefore, the visionary Organization that was formed to meet the needs of that world must now be reformed to meet the needs of today’s world. And those needs are many.
The names that fill today’s newspapers are those of the Islamic State in Iraq and Syria, Boko Haram and Al-Qaida. The hashtags that circulate on the social media now refer to Sandra Bland, who died under suspicious circumstances while in police custody in Texas; Aylan Kurdi, a young Syrian boy who, along with his family, washed up on the shores of a beach in Turkey; and Madau Gach Dut, one of the thousands who have died in the conflict in South Sudan. I could continue, because the names are many and the lists are long.
Thousands have died in Syria, Pakistan, Nigeria, Mexico, Afghanistan and Somalia, and thousands more, the majority of whom are from African nations, have died in the Mediterranean Sea, while attempting to flee poverty, hunger, disease, political strife or persecution. Then, too, there are those who did not die while seeking refuge and whose perilous journeys brought them safely to the borders of other nations While some of those nations welcomed their arrival, others subjected them to further alienation and degradation.
The numbers are staggering. That is not the history that is being taught in schools — at least, not yet. Those
18/54 15-29562

30/09/2015 A/70/PV.19
are not events that lend themselves to being written down in a book and condensed into nicely worded paragraphs and sentences. Those are not events that once happened a long time ago. Those are events that are happening today. They are events that are happening in our time. And as we gather here today to discuss the road ahead, I wish to quote a few words from the speech that Franklin Roosevelt, before his untimely death, had been writing and preparing to deliver at that fateful San Francisco Conference. Mr. Roosevelt wrote, “The work, my friends, is peace”.
Despite all the changes that have occurred in the world over the course of the last 70 years, that singular truth remains the same. But peace, as so many great men and women have reminded us, is not just the absence of war. Peace is also the presence of dignity in one’s life, the achievement of equality in one’s endeavours and the respect of one’s humanity and its attendant rights. If we are to discuss the road ahead, we must do so with new language, with ideas and solutions that do not exist in the annals of history. And we must begin with an examination of our most basic institutions — governmental, cultural, societal and personal.
Some of the institutions that were set in place to protect and promote peace are the very ones violating their mandates and engendering fear in the public. When one race of citizens feels as though their lives do not matter, when refugees successfully escape the horrors of war only to be further brutalized on foreign soil, when the already-traumatized victims of conflict are violated by international peacekeepers who were sent there to ensure their safety and well-being, then we, as leaders and as the world community, must stop being silent and start taking action. We must create change, because fear serves as fuel for disillusionment and apathy, for hatred and xenophobia, all of which form the seed that, if allowed to take root, will ultimately grow and bear the rotten fruit of war.
What we learned 70 years ago, with the formation of the United Nations, is that we must each be our brother’s keeper; we must allow ourselves, as people and, even more, as nations, to belong to one another. In Ghana we are also reviewing our rules of engagement to maintain a balance between the maintenance of law and order and the basic rights of our people to free speech and free expression.
Since the beginning of time, cultural and societal traditions have been used as markers of identity. Kente cloth is as defining to Ghana as kimonos are to Japan, as quinceañeras are to Latin America, and as bar mitzvahs are to Judaism. Yet some practices and beliefs, although considered traditional, have no place in our world today, and they should not be permitted a place in the world that we are planning for the future. Among those traditions are those that deny individuals, particularly women and children, their basic rights and force them into situations that relegate them to a life vulnerable to poverty, disease and other unbearable hardships.
Most of the world’s poorest people are women. Currently, we create programmes and policies to address that imbalance; yet, regardless how successful they may be, they are not permanent solutions. They do not solve the ultimate problem, that is, the vast inequality between men and women that so many traditions have inculcated over the years.
In Ghana, through the Livelihood Empowerment Against Poverty programme, we have provided cash grants to a total of 77,000 households throughout the nation. That programme, which is aimed at poverty alleviation, also entitles its recipients to the provision of free health care through the national health insurance scheme. In order to address the issue of child mortality and malnutrition, preparatory work is under way to earmark disbursements for pregnant women and mothers of children under the age of one year.
It is not a secret that when it comes to gender equality, education is the key to change. Gender inequality is a problem that must be addressed at its root. We speak often of ability and access, and those are honourable concepts, but the actuality is that being able to get an education and having access to an education is not the same as actually getting an education.
In Ghana, we have made tremendous progress in achieving the Millennium Development Goal (MDG) target on universal basic education. We have instituted the Girl Child Programme, which encourages parents to send girls to school, and at the primary level we have achieved gender parity between boys and girls. But what happens beyond the primary level is another matter altogether. Young girls are often taken out of school and married off. Africa has the highest rates of child marriage in the world, following only Asia. It was the intention of the 1964 United Nations Convention on Consent to Marriage, Minimum Age for Marriage
15-29562 19/54

A/70/PV.19 30/09/2015
and Registration of Marriages to abolish the practice of child marriage. Yet in West Africa, two out of five girls will be married before the age of 18. Those young girls will face increased maternal mortality rates and increased rates of sexually transmitted diseases; they are subject to the sort of poverty that is nearly insurmountable. However, research shows that 64 per cent fewer girls will become child brides if allowed to complete secondary school.
Recognizing the significant difference that that change could make in our nation, Ghana has launched a campaign, under the auspices of UNICEF, to end child marriage in our country by focusing not only on young girls’ access to school, but also on their completing their education. That is being achieved through enhanced access to secondary education and beyond, without compromising quality.
Thus far this year we have had a fruitful General Assembly. We adopted the 2030 Agenda for Sustainable Development and its Sustainable Development Goals (resolution 70/1), we have discussed how to establish resilient health systems, and we have held a summit on peacekeeping and strategies to deal with religious extremism. We will take many memories back with us, but one remarkable image that made a huge impression on me in the early days of this gathering was the Pope’s car. It was breathtaking to watch the pontiff as he greeted massive crowds and moved even Government officials to tears in an open gallery; but nothing was more breathtaking than watching him entering and being driven through the streets of New York in a tiny Fiat 500. It was a great metaphor for the times in which we are living, and a powerful lesson about some of the changes we must make to confront our rapidly changing future.
I felt a strange sense of solidarity with that small vehicle as I watched it cruise down the streets of New York, dwarfed by the humongous sport-utility vehicles surrounding it. It reminded me of the plight of the so- called developing nations in our relationships with the wealthier, larger, more established nations of the world. There is a sense of being protected, yet also of being overpowered; of being guided, yet intimidated to stay the course they are navigating. However, more than any of that, what struck me was the modernity of the moment. The survival of our planet depends on us coming to terms with such modernity. It requires us to redefine our relationship with nature and to realize that we are just one part of a larger ecosystem. We must
finally realize that we are dependent upon nature, and not the other way around.
In recent years, signs of transformation in Africa have generated great hope and very high expectations. Many African nations have embraced democracy, and free and fair elections have become a regular occurrence on the continent’s calendar. Several African nations are seeing accelerated economic growth, and a more than modest amount of success is being achieved in reducing hunger and poverty on the continent.
My own country, Ghana, has benefited greatly in working to achieve the MDG targets. Ghana is considered one of the bright lights of Africa, that place that was once derisively referred to as the dark continent. Our nation boasts a strong, stable democracy, with an economy that has been growing positively for more than two decades. While we are exposed to the current uncertainty in the international markets, strong cooperation with our multilateral and bilateral partners has led to positive movement towards fiscal consolidation. Moreover, our current agenda for transformation is aimed at diversifying our economy and accelerating growth. My Government is committed to maintaining strict fiscal discipline in order to stabilize the macroeconomy and stimulate growth and business activity.
All of that notwithstanding, one of the major constraints facing all of Africa is a shortage of electric power, and there Ghana is no exception. In many African nations, power outages resulting from shortfalls in power generation are even considered normal. In Ghana, two decades of consistent, positive growth has resulted in the demand for power outstripping supply. The resulting load management programme has, unfortunately, slowed growth, while taking a steep toll on economic and social life. Small and medium-sized enterprises, which can least afford the high cost of purchasing and operating generators to back up their power supply, are being severely affected by that. We are pursuing a programme to introduce emergency generation so as to balance demand and supply. Looking forward, we plan to put an additional 3,500 megawatts of power into our transmission grid, utilizing the significant gas reserves that we have discovered in our offshore concessions. That will be supplemented by renewable power, mainly from solar, biomass and wind sources.
The road ahead, not only for so-called developing nations like Ghana but for all nations, demands that we
20/54 15-29562

30/09/2015 A/70/PV.19
achieve energy sufficiency in a sustainable manner that does not further worsen the fragile environment of our planet. In December, representatives from around the world will meet in Paris to discuss issues of climate change, the effects of which have become undeniable. The changes to our planet as a result of global warming are apparent for all to see: the receding glaciers in temperate climates, the reduction in rainfall and the advancing deserts in Africa, and the lakes that are virtually disappearing in the Middle East and Asia. All those things should serve as a wake-up call for us to take drastic and immediate action to save our planet and save humankind. We must curb our consumerism, not just out of respect for the environment but also in the exercise of tolerance and the mindful practice of coexistence.
Recently, the United States and Cuba have taken significant measures to normalize relations between their two countries. That is an important first step towards discarding the relics of the Cold War represented by the economic blockade of Cuba. I am also encouraged by the historic agreement between the United States and partners, on the one hand, and Iran, on the other, to curtail the development of nuclear weapons in that country and encourage the peaceful use of nuclear technology. That gives me hope that, with dedication and focus, we can also resolve the seeming intractable issue of Palestine. Ghana supports a two- State solution to that conflict, with a peaceful and stable Israel in coexistence with a sovereign Palestinian State. To that end, we call for the immediate cessation of settlement construction in the Palestinian territories.
Seventy years from now, I wonder what those looking back at this era will think of it. I wonder what they will think of us. When those millions and millions of girls and boys study our era and the events that are now shaping our world and lives, what will our actions or inactions say to them? What secrets of statecraft will they learn? And most important, what sort of world will the work that we are doing here today — the work of peace — produce for them to inherit? It is, after all, their history that we are holding right now in our hands. We cannot fail them.
